—Judgment, Supreme Court, Bronx County (Steven Lloyd Barrett, J.), rendered October 2, 1995, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 7 to 14 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the court’s determinations crediting the testimony of the arresting officer (see, People v Prochilo, 41 NY2d 759, 761). We perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.